Case 2:16-cr-20291-NGE-EAS ECF No. 51, PageID.1349 Filed 12/11/20 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,                   Cr. No. 16-20291
      v.
                                                 Hon. Nancy G. Edmunds

ISAAC JAMES HARGROVE,

                    Defendant.
                                         /

                  RESPONSE TO GOVERNMENT’S
            NOTICE OF SUPPLEMENTAL AUTHORITY [R. 49]

      The government filed a notice of United States v. Jones, ___ F.3d ___, No. 20-

3701, 2020 WL 6817488 (6th Cir. Nov. 20, 2020), and also argues that Mr. Hargrove’s

very serious health conditions and the COVID-19 global pandemic are not

extraordinary or compelling reasons to reduce his sentence. The government’s

discussion of Jones offers this Court nothing new or helpful, and it underplays the

severity of Mr. Hargrove’s medical conditions in a manner that conflicts with the

medical records. In fact, additional medical records further substantiate just how at risk

he is. (Ex. K, Medical Records, filed *Under Seal*)

      A. Jones is controlling precedent that helps Mr. Hargrove

      Jones helps Mr. Hargrove, not the government. In Jones, the Sixth Circuit held that

district courts have “full discretion to define ‘extraordinary and compelling’ without

                                             1
Case 2:16-cr-20291-NGE-EAS ECF No. 51, PageID.1350 Filed 12/11/20 Page 2 of 11




consulting the policy statement § 1B1.13.” 2020 WL 6817488, at *9. What that means

is this Court is no longer bound by the BOP’s limited criteria for a sentence reduction,

which Mr. Hargrove satisfies in any event.

      In addition, the government claims the Sixth Circuit was wrong (R. 49, Notice

of Supp. Authority, PgID 1340), but it finds very little support for that proposition.

Every circuit court to consider the question reached the same conclusion: the policy

statements are no longer applicable and district courts have discretion to define the

term “extraordinary and compelling reasons.” United States v. McCoy, No. 20-6821, 2020

WL 7050097, at *7 (4th Cir. Dec. 2, 2020); United States v. Gunn, No. 20-1959, 2020 WL

6813995, at *2 (7th Cir. Nov. 20, 2020); United States v. Brooker, 976 F.3d 228, 236 (2d

Cir. 2020).

      The government also insists this Court should ignore the Sixth Circuit’s clear

directive and classifies its holdings as “dicta.” That is also incorrect. Judge Lawson

recently criticized this same argument, explaining that calling this language “dictum

misrepresents that holding in that case,” and that “[e]thical lapses by the Executive

Branch like this do not advance the cause of justice, irrespective of the underlying merits

of the motion.” United States v. White, No. 18-20183, Dkt. 254, PgID 1662 (E.D. Mich.

Dec. 9, 2020). In Jones, one question presented was whether the district court

procedurally erred by not referring to § 1B1.13. Holding that district courts are not

bound by the policy statements was therefore necessary to the court’s judgment. See

Wright v. Spaulding, 939 F.3d 695, 700–01 (6th Cir. 2019).
                                             2
Case 2:16-cr-20291-NGE-EAS ECF No. 51, PageID.1351 Filed 12/11/20 Page 3 of 11




      In the end, this Court does not need to chart new territory to find that

Mr. Hargrove has presented extraordinary and compelling reasons to reduce his

sentence because he argued that his health conditions, the conditions of his

incarceration, and the COVID-19 pandemic fit § 1B1.13’s definition. (R. 40, Supp. Br.,

PgID 887) In fact, this Court has already found that a person with similar health

conditions, which placed him in the COVID-19 highest-risk category, had shown

“extraordinary and compelling reasons” warranting a sentence reduction even under

§ 1B1.13. United States v. Moore, No. 06-20465, 2020 WL 6440920, at *2 (E.D. Mich.

Nov. 3, 2020). Mr. Hargrove’s myriad health conditions, including Type II diabetes,

hypertension, severe obesity, chronic ischemic heart disease, aortic valve disorder,

hyperlipidemia, atrial fibrillation, ruptured aortic aneurysm, and paralytic syndrome

qualify as “extraordinary and compelling,” too.

      Yet, in contrast to the position it has taken in previous briefing in this case (R.

38, Gov’t Opp’n to Mot. for Comp. Release, PgID 849–50) and nearly every

compassionate-release motion where the movant had the same (or fewer) conditions,

the government claims that he does not satisfy the statutory requirement that he show

“extraordinary and compelling reasons.” (R. 49, Gov’t Notice of Supp. Authority, PgID

1341–42) It is hard to understand how Jones or Mr. Hargrove’s worsening health support

this change in the government’s position. And the government has never offered an

explanation.


                                           3
Case 2:16-cr-20291-NGE-EAS ECF No. 51, PageID.1352 Filed 12/11/20 Page 4 of 11




        B. Mr. Hargrove has significant health conditions that put him at greater
           risk of severe COVID-19 illness

        The government downplays the severity of Mr. Hargrove’s documented

conditions by apparently ignoring the most recent medical records submitted to this

Court. It claims that Mr. Hargrove’s Type II diabetes has not been verified. But Exhibit

H to the Third Supplemental Brief (which was disclosed to government counsel) (Ex. L,

E-mail Transmitting Sealed Ex.) show that doctors diagnosed Mr. Hargrove with Type

II diabetes in September 2020, when he was in the hospital after his heart surgery. (See,

e.g., Ex. H, Medical Records, at 59–60, 165, 306, 310)1

        The government also claims that Mr. Hargrove’s aortic aneurysm and

hypertension are under control and “elective surgery ha[s] been discussed.” (R. 49,

Notice of Supp. Authority, PgID 1314) But this also ignores that Mr. Hargrove has

been hospitalized twice recently due to his aortic aneurysm and underwent surgery

during which doctors found an aortic dissection and discovered he has atrial fibrillation.

(See, e.g., Ex. H, Medical Records, at 337, 344, 356, 365) And the government ignores



1
  Doctors had difficulty diagnosing Mr. Hargrove’s diabetes because he has Sickle Cell
trait. The CDC has also found that COVID-19 patients with Sickle Cell Disease have
high rates of hospitalization and death. Ctr. for Disease Control, Study finds people with
sickle cell disease who developed coronavirus disease have high rates of hospitalization, intensive care
unit admission, and death, https://www.cdc.gov/ncbddd/sicklecell/features/scd-and-
covid-19.html#:~:text=LinkedIn-
,Study%20finds%20people%20with%20sickle%20cell%20disease%20who%20develo
ped%20coronavirus,care%20unit%20admission%2C%20and%20death&text=Sickle%
20cell%20disease%20(SCD)%20is,people%20in%20the%20United%20States (last
visited Dec. 7, 2020).
                                                    4
Case 2:16-cr-20291-NGE-EAS ECF No. 51, PageID.1353 Filed 12/11/20 Page 5 of 11




that Mr. Hargrove was rushed to the hospital again in October 2020 after he reported

chest pain to the medical department. (Id., at 1–2)

      Additional records counsel recently obtained confirm that Mr. Hargrove’s

hypertension and heart conditions are hardly under control. On November 25, 2020, a

nurse saw Mr. Hargrove because of his elevated blood pressure. (Ex. K, Medical

Records, at 1) The week before, a nurse evaluated him because of a concerning high

blood pressure reading. (Id., at 3) In the past two months, his blood pressure has been

all over the place despite the fact that he is taking medication as prescribed:

          •   November 25, 2020: 140/92
          •   November 17, 2020: 150/94
          •   November 6, 2020 (2:28 pm): 138/70
          •   November 6, 2020 (3:30 pm): 152/88
          •   October 26, 2020: 177/110
          •   October 24, 2020: 136/84
          •   October 19, 2020: 210/120
          •   October 15, 2020: 154/96
          •   October 13, 2020: 138/90

(Id., at 1, 3, 8–9) It is possible that Mr. Hargrove’s blood pressure is elevated because

of the stress created by lockdown conditions and the fear of getting sick with COVID-

19. (Id., at 8) But it is also a sign of how unhealthy he is and that the BOP is not

managing his illnesses well.

      The most recent set of records further underscore the severity of Mr. Hargrove’s

cardiac condition. The government continues to claim that Mr. Hargrove’s aortic

aneurysm is under control and “elective surgery ha[s] been discussed.” (R. 49, Notice

                                            5
Case 2:16-cr-20291-NGE-EAS ECF No. 51, PageID.1354 Filed 12/11/20 Page 6 of 11




of Supp. Authority, PgID 1314) But this also ignores that Mr. Hargrove has been

hospitalized twice recently due to his aortic aneurysm and underwent surgery during

which doctors found an aortic dissection and discovered he has atrial fibrillation. (See,

e.g., Ex. H, Medical Records, at 337, 344, 356, 365)

      Mr. Hargrove was rushed to the hospital again in October 24, 2020 after he

reported chest pain to the medical department. (Id., at 1–2) At the hospital, an x-ray

revealed that he had pleural effusion (water in the lungs) and compressive atelectasis.

(Ex. K, Medical Records, at 72–73) Doctors inserted a chest tube to improve his

breathing and recommended additional cardiac surgery in the next 2–4 weeks. (Id., at

73) That has not happened because the Bureau of Prisons is again on lockdown.

      While at the hospital, doctors discovered that Mr. Hargrove had acute kidney

injury (AKI). (Id. at 73, 106) AKI, “also known as acute renal failure (ARF), is a sudden

episode of kidney failure or kidney damage,” which “causes a build-up of waste

products in [the] blood and makes it hard for [the] kidneys to keep the right balance of

fluid in [the] body.” 2 Having AKI increases the chances that a person will develop

kidney disease, stroke, heart attack, or having AKI again.3

      Doctors have observed a disturbing relationship between COVID-19 and AKI.

More than 20% of hospitalized COVID-19 patients and 50% of patients in the ICU


2
  Nat’l Kidney Foundation, Acute Kidney Injury (AKI), https://www.kidney.org/atoz/c
ontent/AcuteKidneyInjury#:~:text=Acute%20kidney%20injury%20(AKI)%2C,of%2
0fluid%20in%20your%20body (last visited Dec. 3, 2020).
3
  Id.
                                           6
Case 2:16-cr-20291-NGE-EAS ECF No. 51, PageID.1355 Filed 12/11/20 Page 7 of 11




develop AKI, and so it “is now recognized as a common complication of COVID-19.”4

Older age, being Black, diabetes, and hypertension “were significant predictors of AKI

during hospitalization” for COVID-19.5 In short, there is a very strong likelihood that

Mr. Hargrove could develop AKI again and suffer long-term effects if he gets sick with

COVID-19.

       It is also worth noting that Mr. Hargrove also has a history of acute embolism

and thrombosis of the vein. (Ex. K, Medical Records, at 49) Although the CDC does

not recognize embolism and thrombosis as a risk factors for severe COVID-19 illness,

research increasingly shows that COVID-19 impacts the blood-clotting system. 6 The

novel coronavirus often causes blood clots, which can lead to more serious issues, such

as strokes, kidney failure, heart inflammation, and an immunocompromised state. 7

“Data suggest that about one-in-three individuals critically ill with COVID-19 will


4
  Nadim, Mitra K., Forni, Lui G., & Kellum, John A., COVID-19-associated acute kidney
injury: consensus report of the 25th Acute Disease Quality Initiative (ADQI) Workgroup, 16
Nature Rev. Nephrology 747–64 (2020), https://www.nature.com/articles/s41581-
020-00356-5; see also Batlle, Daniel, et al., Acute Kidney Injury in COVID-19: Emerging
Evidence of a Distinct Pathophysiology, 31 J. of Am. Soc’y of Nephrology 1380–83 (July
2020), https://jasn.asnjournals.org/content/31/7/1380.
5
  Webb, Melissa, Acute kidney injury with COVID-19 shows potential for ‘lifetime’ impact,
Nephrology News & Issues (Nov. 18, 2020), https://www.healio.com/news/nephrol
ogy/20201118/acute-kidney-injury-with-covid19-shows-potential-for-lifetime-impact.
6
  Systemic review finds high risk of deep vein thrombosis and pulmonary embolism in COVDI-19
patients, Venous News (Oct. 15, 2020), https://venousnews.com/systematic-review-
finds-high-risk-of-deep-vein-thrombosis-and-pulmonary-embolism-in-covid-19-
patients/.
7
  Taylor Ardrey, COVID-19 Autopsy Study Finds Blood Clots in ‘Almost Every Organ’,
Pathologist Says, Business Insider (July 13, 2020), https://www.sciencealert.com/covid-
19-patient-autopsies-show-blood-clots-in-almost-every-organ-pathologist-says.
                                                   7
Case 2:16-cr-20291-NGE-EAS ECF No. 51, PageID.1356 Filed 12/11/20 Page 8 of 11




develop a potentially life-threatening blood clot,” and there “are reports that patients

with milder illness, or even those who are asymptomatic or unaware that they are

infected with the coronavirus, are developing dangerous blood clots.”8 Most troubling,

there is evidence that medication does not reliably mitigate the risk of blood clotting in

COVID-19 patients.9 And it seems people who show no other COVID-19 symptoms

have also developed blood clots.10 Mr. Hargrove’s history of blood clots are an

additional reason to find that he is at risk of becoming gravely ill if infected with the

novel coronavirus.

      C. A time-served sentence is consistent with the objectives of punishment

      Next, the government claims that the 18 U.S.C. § 3553(a) factors do not justify

a sentence reduction. Specifically, it claims that Mr. Hargrove has not served enough of

this Court’s original 12-year sentence to warrant release. (R. 49, Gov’t Notice of Supp.

Authority, PgID 1343) In doing so, the government mischaracterizes United States v.

Ruffin, 978 F.3d 1000, 1008 (6th Cir. 2020), and the amount of time Mr. Hargrove has

left to serve. In Ruffin, the Sixth Circuit did not say that the length of the “remaining

sentence also weighs heavily against release.” (R. 49, Gov’t Notice of Supp. Authority,


8
  Nat’l Blood Clot Alliance Press Release, CDC Grant Supports National Blood Clot
Alliance COVID- 19 Research (July 28, 2020), available at https://www.stoptheclot.org/
news/grant-supports-covid-19-research/.
9
  Cassandra Willyard, Coronavirus Blood Clot Mystery Intensifies, Nature (May 8, 2020),
available at https://www.nature.com/articles/d41586-020-01403-8.
10
   Davoodi, Lotfollah et al., COVID-19 Presented With Deep Vein Thrombosis: An Unusual
Presenting, 8 J. of Investigative Med. High Impact Case Reports, available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7273555/.
                                             8
Case 2:16-cr-20291-NGE-EAS ECF No. 51, PageID.1357 Filed 12/11/20 Page 9 of 11




PgID 1343) It merely acknowledged that district courts are permitted “to consider the

amount of time that a defendant has served on a sentence when deciding whether to

grant a sentence reduction.” Ruffin, 978 F.3d at 1008 (quotations omitted). But that does

not mean this factor weighs more heavily than others.

       In addition, Mr. Hargrove is less than six years away from his statutory release

date, August 13, 2026. That means he has approximately 68 months to release, or less

than 50% of his 140-month sentence left to serve. In Moore, this Court reduced the

sentence of a ranking member of the Highwaymen Motor Club who had served

approximately 50% of his sentence. See Moore, 2020 WL 6440920, at *1 (“Defendant

has served roughly fifty percent of his sentence.”). Thus, the fact that Mr. Hargrove is

at the halfway mark does not necessarily counsel against a sentence reduction. Unlike

Mr. Hargrove, however, Moore had participated in “significant, extensive, and violent

criminal activity” for which this Court initially imposed a life sentence. Id. at *1.

       The government also reiterates points already made, suggesting that

Mr. Hargrove is a danger to the community because he has been unable to complete

his GED or other “vocational training” and is poor. (See R. 49, Gov’t Notice of Supp.

Authority, PgID 1343) But this argument rests on two assumptions about

Mr. Hargrove’s time in the BOP. The first is that he can obtain these credentials. He has

learning difficulties and does not yet read, write, or do math at a level where he can pass

the GED. (R. 40, Supp. Br., PgID 896–97) Since the lockdown began, Mr. Hargrove

has been completing GED-preparation packets, but that is the extent of the training
                                             9
Case 2:16-cr-20291-NGE-EAS ECF No. 51, PageID.1358 Filed 12/11/20 Page 10 of 11




 available now. In addition, Mr. Hargrove has significant cardiac issues and is confined

 to a wheelchair, which limits his ability to participate in many programs.

       Although the severity of Mr. Hargrove’s conduct remains unchanged, where and

 how he is serving his sentence has. This Court “did not intend for that sentence to

 ‘include incurring a great and unforeseen risk of severe illness or death’ brought on by

 a global pandemic.’” Moore, 2020 WL 6440920, at *2 (quoting United States v. Zukerman,

 451 F. Supp. 3d 329, 336 (S.D.N.Y. 2020)).

                                    CONCLUSION

       Isaac Hargrove’s motion for compassionate release should be granted.

                                          Respectfully Submitted,

                                          FEDERAL COMMUNITY DEFENDER

                                          s/ Colleen P. Fitzharris
                                          Attorney for Isaac Hargrove
                                          613 Abbott Street, Ste. 500
                                          Detroit, Michigan 48226
                                          313-967-5868
                                          E-mail: colleen_fitzharris@fd.org

 Date: December 11, 2020




                                            10
Case 2:16-cr-20291-NGE-EAS ECF No. 51, PageID.1359 Filed 12/11/20 Page 11 of 11




                          CERTIFICATE OF SERVICE

       Counsel certifies that on the above date, the foregoing paper was filed with the

 clerk of the Court using the ECF system, which will send notification to opposing

 counsel.

                                        Respectfully Submitted,

                                        FEDERAL COMMUNITY DEFENDER

                                        s/ Colleen P. Fitzharris
                                        Attorney for Isaac Hargrove
                                        613 Abbott Street, 5th Floor
                                        Detroit, Michigan 48226
                                        313-967-5868
                                        E-mail: colleen_fitzharris@fd.org

 Date: December 11, 2020




                                          11
